Exhibit 10.2




Deferred Common Share/Dividend Equivalent Award and Stock Option Grant Agreement

Under the NSTAR 2007 Long Term Incentive Plan




Agreement entered into as of the 3rd day of May, 2007 by and between NSTAR, a
Massachusetts business trust,  (the "Company") and ___________________, an
employee of the Company or one of its subsidiaries  (the "Employee") pursuant to
the NSTAR 2007 Long Term Incentive Plan (the "Plan").




This Agreement evidences the award by the Company on May 3, 2007 to the Employee
of: 1) the right to receive, without payment,   __________ common shares of the
Company  ("Common Shares ") on a deferred basis (the "Deferred Common Share
Award"); 2) the right to receive such additional Common Shares, on a deferred
basis, equal in value to the dividends which would have been paid with respect
to the Common Shares underlying the Deferred Share Award, had such Common Shares
been issued to the Employee on May 3, 2007 ("Dividend Equivalent Common
Shares”); and 3) the grant  by the Company to the Employee of the number of
stock options set forth below, such awards and such grant made under the terms
and conditions set forth both in this Agreement and the Plan.




1.         Deferred Common Share and Dividend Equivalent Awards.




Employee is hereby awarded the right to receive, without payment, the following
number of Common Shares (plus the applicable number of Dividend Equivalent
Common Shares) on the following dates:




 

 

Common Shares to vest on May 3, 2008

 

 

Common Shares to vest on May 3, 2009

 

 

Common Shares to vest on May 3, 2010




2.         Grant of Option.




Employee is further hereby awarded the grant of an option to purchase, in whole
or in part, a total of __________ Common Shares at $ _______ per Common Share,
which amount is equal to the fair market value (as defined in the Plan) of the
Common Shares on the date of grant of this option.  The Final Exercise Date of
this grant of option is May 3, 2017.

The option granted hereunder will vest and be exercisable in the following
installments prior to the Final Exercise date:

 

 

Common Shares to vest on May 3, 2008

 

 

Common Shares to vest on May 3, 2009

 

 

Common Shares to vest on May 3, 2010




















3.         Provisions of the Plan.




This Agreement and the awards and grants set forth herein shall be subject to
and shall be governed by the terms set forth in the Plan, a copy of which has
been furnished to the Employee and which is incorporated by reference into this
Agreement.




IN WITNESS WHEREOF, the Company by its duly authorized official and the Employee
have each caused this Agreement to be executed as of the date set forth above.










 

 

NSTAR

 

 

   




By

 

/s/TIMOTHY R. MANNING

 

 

Timothy R. Manning

 

 

Senior Vice President-Human Resources

 

 

   




 

 

 

 

 

Employee Signature

















-2-


